Judge Roane
pronounced the Court’s opinion.
The Court, (not deciding whether an action, other than a scire facias, can be maintained on a judgment in detinue, *12or nót~) is of opinion, that the present action is not brought upQn the judgment, but is a new action of detinue, in which the former judgment is not declared upon, but is oniy relied upon as evidence of title, and not as fixing the value and damages, as to which, this action is in the nature of a new trial, in a case in which there has already been a judgment.-The judgment is therefore reversed with costs; amj judgi~ent is to be entered for th~ appellant.